United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued January 30, 2020                Decided April 17, 2020

                         No. 18-3093

                UNITED STATES OF AMERICA,
                        APPELLEE

                              v.

                   ANTWAN C. DELANEY,
                       APPELLANT



        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:18-cr-00082-1)



    Sandra G. Roland, Assistant Federal Public Defender,
argued the cause for appellant. With her on the briefs was A.J.
Kramer, Federal Public Defender. Tony Axam Jr., Assistant
Federal Public Defender, entered an appearance.

    Daniel J. Lenerz, Assistant U.S. Attorney, argued the
cause for appellee. With him on the brief were Jessie K. Liu,
U.S. Attorney, and Elizabeth Trosman and Chrisellen Kolb,
Assistant U.S. Attorneys.

    Before: TATEL, PILLARD, and WILKINS, Circuit Judges.
                                2
    Opinion for the Court filed by Circuit Judge TATEL.

     TATEL, Circuit Judge: This case illustrates the difficulties
inherent in applying the Fourth Amendment’s generalized
prohibition against unreasonable searches and seizures to the
vagaries of everyday police activity. After being charged as a
felon in possession of a firearm, Antwan Delaney moved to
suppress evidence obtained during a search of his vehicle on
the ground that the seizure preceding the search violated the
Fourth Amendment. Finding it a close call, the district court
denied the suppression motion. Although we too find the
question close, we reach the opposite conclusion: when officers
seized Delaney, they lacked the requisite suspicion to justify
the stop, meaning the subsequent search violated the Fourth
Amendment.

                                I.

     The following comes from the district court’s detailed
factual findings, which, with two minor exceptions noted
below, neither Delaney nor the government challenges.

     On December 31, 2017, officers Richard Willis and Jason
Boockholdt were patrolling a residential area east of the
Anacostia River. They conducted the patrol in uniform and in
a marked police cruiser, with Willis driving and Boockholdt
riding shotgun. The officers “were specifically patrolling the
area for New Year’s Eve celebratory gunfire or other crime.”
Hearing Tr. 71 (July 10, 2018).

     Shortly after midnight, the officers heard “repeated gunfire
in multiple directions, including shots that the officers believed
to be close by.” Hearing Tr. 9 (July 12, 2018). The officers
began canvassing the immediate area to determine the location
of the shots. They first stopped at an alley, exiting the cruiser
to investigate. The officers saw no one there but, while looking
                                3
about, heard “seven to eight gunshots coming from multiple
directions,” a “few” of which “sounded particularly close by.”
Id. at 9–10. The officers got back into their cruiser to “chas[e]”
or “attempt to follow and investigate the sounds.” Id. at 10.

     After driving “for approximately one minute, reversing
direction[,] and turning a few times,” they pulled into a “narrow
parking lot.” Id. at 6, 10. Activating the cruiser’s “take-down
light, a spotlight that enabled them to better observe the area,”
the officers encountered a line of parked cars. Hearing Tr. 72
(July 10, 2018). One, a Jeep backed-in “close to an adjacent
building and/or cement block,” was occupied by two
individuals: Delaney, sitting in the driver’s seat, and his
companion, Jalisa Boler, sitting in the passenger seat. Id. at 73.
As the officers pulled into the lot, Delaney and Boler “beg[an]
to kiss one another intensely.” Id. at 72.

     The officers stopped their cruiser near the parking lot’s
entrance, “more than 3 feet away from the nose of the Jeep.”
Id. at 72–73. Although “the marked police car did not
completely block the Jeep from exiting the parking lot, . . . it
would have taken some maneuvering, a number of turns for the
Jeep to get out of the parking lot.” Id. at 73.

     The officers exited their cruiser and approached the Jeep
with their weapons holstered. Willis approached the passenger
side, and Boockholdt approached the driver side. Meanwhile,
Delaney and Boler continued to kiss passionately, with
Delaney “star[ing] at the police officers while kissing”—a
reaction Willis found “odd.” Id. “Neither officer,” however,
“observed either of the passengers make any furtive gesture.”
Id.

    As Willis reached the Jeep’s passenger-side window,
Delaney and Boler stopped kissing and raised their hands.
Willis then asked if they had heard gunshots. One of the
                                4
passengers—“it’s not clear who”—replied that they had and
then “said something to the effect of ‘we were just kissing.’”
Id. at 73–74. Willis replied, “I can see that,” id. at 74, to which
one of the passengers—again, it’s unclear who—stated “I
apologize, sir; I apologize,” Hearing Tr. 15 (July 12, 2018).

     While Willis questioned the passengers, Boockholdt
surveyed the parking lot with a flashlight. Returning to the
Jeep, Boockholdt instructed Delaney to “pop the door real
quick,” to which Delaney replied, “you got it.” Hearing Tr. 74
(July 10, 2018). Boockholdt then opened the door himself and
shouted, “he’s got one, 95,” signaling to Willis the presence of
a firearm. Id. at 75. After a brief scuffle, the officers detained
Delaney. A subsequent search of the Jeep uncovered a handgun
under the passenger seat and spent casings on the passenger
seat and outside both sides of the Jeep.

      A federal grand jury charged Delaney, who had previously
been convicted of a felony, with possessing a firearm after a
felony conviction, in violation of 18 U.S.C. § 922(g)(1).
Arguing that his seizure violated the Fourth Amendment,
Delaney moved to suppress the firearm recovered from the
Jeep. The district court held an evidentiary hearing on the
motion, at which Willis testified and the government
introduced a handful of exhibits, including body-camera
footage that captured the officers’ actions from the time they
left the alley up and through Delaney’s arrest. After hearing the
testimony and “reviewing the exhibits in detail, particularly the
body camera footage,” the district court made the above factual
findings. Hearing Tr. 2–3 (July 12, 2018).

     It then turned to the merits of Delaney’s motion. The
district court first found that no seizure occurred when the
officers drove into the parking lot and activated their take-
down light because, “[c]onsidering all of the circumstances
                                 5
surrounding the officers’ entrance into the parking lot, I do not
find that a reasonable person in the defendant’s position would
feel not free to leave the scene.” Id. at 8. In the alternative, the
district court found that “even if a seizure did occur at the
moment that the officers parked their vehicle in the parking
lot,” no Fourth Amendment violation occurred because, at that
time, the officers had “a reasonable, articulable suspicion that
criminal activity may be afoot.” Id. at 8, 12. The district court
next rejected Delaney’s argument that a Fourth Amendment
violation occurred “when [the officers] exited their vehicle and
approached the Jeep,” explaining that such conduct fell short
of a seizure and that, in any event, the officers had reasonable
suspicion to stop Delaney. Id. at 13, 14. Finally, the district
court found that “an investigatory stop occurred when Officer
Boockholdt directed Mr. Delaney to open the driver-side door”
and that reasonable suspicion existed to justify the stop. Id. at
17. The district court therefore denied Delaney’s motion to
suppress.

     Because the government refused to offer Delaney a
conditional plea that would have allowed him to appeal the
district court’s ruling, the parties agreed to a stipulated trial, at
which the district court found Delaney violated 18 U.S.C.
§ 922(g)(1). The district court then sentenced Delaney to a term
of forty-six months imprisonment, and this timely appeal
followed.

                                 II.

    The Fourth Amendment protects citizens “against
unreasonable searches and seizures.” U.S. Const. amend. IV.
This case concerns the latter protection.

     A Fourth Amendment seizure occurs “when physical force
is used to restrain movement or when a person submits to an
officer’s ‘show of authority.’” United States v. Brodie, 742
                               6
F.3d 1058, 1061 (D.C. Cir. 2014) (quoting California v. Hodari
D., 499 U.S. 621, 626 (1991)). A show of authority sufficient
to constitute a seizure occurs where “the police conduct would
have communicated to a reasonable person that he was not at
liberty to ignore the police presence and go about his business,”
Florida v. Bostick, 501 U.S. 429, 437 (1991) (internal quotation
marks omitted), or, put another way, where “a reasonable
person would have believed that he was not free to leave,”
United States v. Mendenhall, 446 U.S. 544, 554 (1980). In
making that determination, courts consider the totality of the
circumstances, including “whether the suspect was physically
intimidated or touched, whether the officer displayed a
weapon, wore a uniform, or restricted the defendant’s
movements, the time and place of the encounter, and whether
the officer’s use of language or tone of voice indicated that
compliance with the officer’s request might be compelled.”
United States v. Castle, 825 F.3d 625, 632–33 (D.C. Cir. 2016)
(internal quotation marks and alterations omitted). The person
challenging the seizure “bears the burden of demonstrating that
he was seized.” Id. at 633.

     Although the Fourth Amendment generally requires that
officers have probable cause and a warrant to seize an
individual, they need neither probable cause nor a warrant to
“briefly detain a citizen” where they “ha[ve] a reasonable,
articulable suspicion that ‘criminal activity may be afoot.’”
United States v. Edmonds, 240 F.3d 55, 59 (D.C. Cir. 2001)
(quoting Terry v. Ohio, 392 U.S. 1, 30 (1968)). To “seize[] a
person on less than probable cause,” “a police officer . . . must
be able to point to specific and articulable facts which, taken
together with rational inferences from those facts, support a
reasonable and articulable suspicion that the person seized is
engaged in criminal activity.” Castle, 825 F.3d at 634 (internal
quotation marks and citations omitted). The government bears
                               7
the “burden to provide evidence sufficient to support
reasonable suspicion.” Id.

     Where, as here, a district court denies a defendant’s
suppression motion, we review de novo “claims regarding
whether and when a seizure occurred” as well as the “district
court’s ultimate determination of whether a police officer had
the reasonable, articulable suspicion . . . necessary to legally
effectuate” the stop. Castle, 825 F.3d at 632 (internal quotation
marks and alteration omitted). And when a district court makes
factual findings, as was the case here, we must “take care both
to review findings of historical fact only for clear error and to
give due weight to inferences drawn from those facts by
[district court] judges.” Ornelas v. United States, 517 U.S. 690,
699 (1996).

     Significantly for our purposes, the government raises no
clear error challenge to the district court’s findings. That
matters because although aspects of the testimony and body-
camera footage might be thought to suggest that the officers
had a more specific idea of the approximate location from
which some of the shots originated, that is not the only
reasonable interpretation of the record, and the district court
made no findings to that effect. Rather, the district court found
only that the officers “attempt[ed] to follow and investigate the
sounds” and encountered Delaney “in close vicinity . . . to the
gunfire.” Hearing Tr. 10–11 (July 12, 2018). Indeed, the district
court expressed skepticism that the record could support a
finding that the officers knew from which direction even the
nearest shots came, explaining in a colloquy with Delaney’s
counsel that the officers “d[id]n’t know exactly where [the
shots] [we]re.” Hearing Tr. 110 (July 10, 2018); see also id. at
30 (Officer Willis testifying that he “can’t say” where the
“particularly loud” shot came from). For his part, Delaney does
raise a clear error challenge, arguing—albeit in a footnote—
                                 8
that the district court erred by finding that he made two separate
apologies to the officers, but we see no discrepancy between
Delaney’s and the district court’s account of the relevant
incident. Compare Appellant’s Br. 15 (“The body worn camera
video shows one apology, from Mr. Delaney. . . . ‘I apologize,
sir. I apologize’”), with Hearing Tr. 15 (July 12, 2018) (finding
that one of the passengers stated “I apologize, sir; I apologize”).

     Accordingly, we must determine, in light of the district
court’s findings, when the officers seized Delaney and whether,
at that point, they possessed reasonable suspicion to do so. We
address each question in turn.

                                 A.

     Our first task is to pinpoint the time of the stop. The district
court found that the seizure occurred when Boockholdt ordered
Delaney to open the driver-side door. Delaney, in turn,
contends that the stop happened much earlier—namely, when
the officers parked their cruiser within a few feet of the Jeep
and when Delaney submitted to that show of authority by
staying put. We agree with Delaney.

     The officers’ conduct on entering the parking lot amounted
to a “show of authority” sufficient to effectuate a stop. Hodari
D., 499 U.S. at 626. In United States v. Goddard, 491 F.3d 457
(D.C. Cir. 2007) (per curiam), we explained that although “the
presence of a police car might be somewhat intimidating,”
“[b]y itself, [it] is an insufficient show of authority to make a
reasonable, innocent person feel unfree to leave.” Id. at 461
(internal quotation marks omitted). That said, we recognized
that “additional circumstances” can transform an otherwise
consensual police-citizen encounter into a stop. Id. at 462.
Here, several such “additional circumstances” beyond the mere
“presence of [the officers’] car” in the parking lot, id. at 461,
“would have communicated to a reasonable person” in
                                 9
Delaney’s position “that he was not at liberty to ignore the
police presence and go about his business,” Bostick, 501 U.S.
at 437 (internal quotation marks omitted).

     First, the officers parked their cruiser a little over “[three]
feet away from the nose of the Jeep,” which “was backed up
close to an adjacent building and/or cement block,” such that
the Jeep would have had to execute “a number of turns . . . to
get out of the parking lot.” Hearing Tr. 73 (July 10, 2018). Such
“restrict[ions on] . . . movement[]” are highly suggestive of a
stop. Castle, 825 F.3d at 632 (internal quotation marks
omitted). In United States v. Johnson, 212 F.3d 1313 (D.C. Cir.
2000), for example, we explained that “blocking a vehicle can
be the kind of application of physical force that constitutes a
seizure.” Id. at 1317. Although no stop occurred in that case
because the officer parked his cruiser “about 25 feet away from
[the accused’s] car, hardly close enough to block it,” we
observed that “if [the accused’s] car had been blocked, he
would have been stopped.” Id. Similarly, in Goddard, we found
that no stop occurred where officers parked their cruiser
“fifteen to twenty feet away from [a] group of men” in part
because “nothing in the record indicate[d] that the officers . . .
impeded [the accused’s] movement.” 491 F.3d at 461. Here, by
contrast, the officers parked their cruiser just a few feet away
from the Jeep, “imped[ing] [Delaney’s] movement.” Id.

     Second, upon entering the parking lot, the officers directed
their cruiser’s take-down light on the Jeep. Such aptly named
lights “are designed to illuminate the stopped car as well as to
provide protection for an officer by blinding and disorienting
the car’s occupants if they look back at the squad car.” United
States v. Shelby, 234 F.3d 1275, at *1 n.1 (7th Cir. 2000)
(unpublished table decision). Given “that a reasonable person
placed in a spotlight” would feel unfree to leave, the use of such
lights is suggestive of a stop. United States v. Packer, 15 F.3d
10
654, 657 n.3 (7th Cir. 1994); see also United States v. Tanguay,
918 F.3d 1, 7 (1st Cir. 2019) (noting that the use of take-down
lights “comes close to communicating some type of
command”).

     Finally, “the time and place of the encounter” are
indicative of a stop. Castle, 825 F.3d at 632 (internal quotation
marks omitted). As the Seventh Circuit observed, when a
police encounter occurs “at night” and “in a dark alley,” a
reasonable person would feel unfree to “ignore the police
presence.” United States v. Smith, 794 F.3d 681, 684–85 (7th
Cir. 2015). So too here: the officers encountered Delaney at
night in a dimly lit, “narrow parking lot,” Hearing Tr. 6 (July
12, 2018)—factors suggestive of a stop.

     Taken together, then, the officers’ conduct—pulling into
the narrow parking lot at night; training the take-down light on
the Jeep; and, most importantly, parking their cruiser within a
few feet of the Jeep’s nose—amounted to a “show of authority”
that “would have communicated to a reasonable person” in
Delaney’s position “that he was not at liberty to ignore the
police presence and go about his business.” Bostick, 501 U.S.
at 434 (internal quotation marks omitted). The government’s
arguments to the contrary are unpersuasive.

     The government first contends that Delaney could have
“maneuver[ed] his car to exit the lot” or else “walk[ed] away
from . . . the encounter.” Appellee’s Br. 22, 25 (internal
quotation marks omitted). But “officers need not totally restrict
a citizen’s freedom of movement in order to convey the
message that walking away is not an option.” Smith, 794 F.3d
at 686. To be sure, the district court found that “the marked
police car did not completely block the Jeep from exiting the
parking lot,” Hearing Tr. 73 (July 10, 2018), but “it still seems
unlikely that a reasonable person” in Delaney’s position,
                                11
“placed in a spotlight and knowing that he was the focus of
police attention[,] would believe that he was free to maneuver
his car out of the parking space,” Packer, 15 F.3d at 657 n.3,
much less leave the Jeep by walking away. Any such “attempt
to leave the scene would be so obviously likely to prompt an
objection from the officer,” the Supreme Court explained in
Brendlin v. California, 551 U.S. 249 (2007), that no reasonable
person “would feel free to leave in the first place.” Id. at 257.

     What’s more, although courts have consistently, and with
good reason, recognized “that investigative detentions
involving suspects in vehicles are especially fraught with
danger to police officers,” Michigan v. Long, 463 U.S. 1032,
1047 (1983), such encounters also pose real dangers for the
individual stopped, especially were the individual to engage in
action that officers would likely perceive to be evasive or
threatening, see e.g., Jackson v. District of Columbia, 83 F.
Supp. 3d. 158, 162 (D.D.C. 2015) (describing incident in which
an officer broke plaintiff’s arm during a routine traffic stop).
Thus, a reasonable person in Delaney’s position—
encountering officers late at night in a dimly lit and narrow
parking lot, his exit partially blocked, a light blinding his eyes,
and gunshots sounding all around—would “expect that . . .
police officer[s] at the scene . . . will not let [him] move around
in ways that could jeopardize [their] safety.” Brendlin, 551
U.S. at 258.

     The government next argues that, regardless of whether
the cruiser restricted Delaney’s movement, its location should
play no part in the stop analysis because the district court
“found that the officers stopped their vehicle ‘in a natural
parking position, given the narrow parking lot.’” Appellee’s
Br. 28 (quoting Hearing Tr. 6 (July 12, 2018)). Relying on
cases concerning drug interdictions on public transportation,
the government insists that restrictions on suspects’ movement
                               12
are of no matter where, as the government claims is the case
here, an officer’s “position is virtually compelled by the
location of [an] interview.” Id. at 29 (quoting United States v.
Tavolacci, 895 F.2d 1423, 1425 (D.C. Cir. 1990)).

     The government’s reliance on drug-interdiction cases is
misplaced. Those cases are premised on the notion that “[l]aw
enforcement officers do not violate the Fourth Amendment by
merely approaching an individual on the street or in another
public place, by asking him if he is willing to answer some
questions, [or] by putting questions to him if the person is
willing to listen.” Bostick, 501 U.S. at 434 (internal quotation
marks omitted). But that principle caries little weight where, as
here, police conduct “lack[s] a traditional hallmark of a police-
citizen consensual encounter: the seemingly routine approach
of the police officer.” United States v. Jones, 678 F.3d 293, 300
(4th Cir. 2012). By “pull[ing] the police cruiser to a stop” in
the parking lot’s exit lane and activating their take-down light,
the officers made clear that “this was not a routine encounter,
but one targeted at [Delaney].” Id. at 300–01. Thus, however
“natural” the cruiser’s stopping position, the officers’
“targeted” conduct toward Delaney indicated that he was not
free to ignore their presence.

     Having established that the officers’ conduct amounted to
a show of authority sufficient to effectuate a stop, we must next
determine at what moment Delaney submitted to that show of
authority. In Brendlin, the Supreme Court explained that “what
may amount to submission depends on what a person was
doing before the show of authority: a fleeing man is not seized
until he is physically overpowered, but one sitting in a chair
may submit to authority by not getting up to run away.” 551
U.S. at 262. In that case, the Court held that a passenger in a
moving car subjected to a traffic stop “had no effective way to
signal submission while the car was still moving on the
                               13
roadway, but once it came to a stop he could, and apparently
did, submit by staying inside.” Id. The same holds true here: in
response to the officers’ show of authority, Delaney did not
“get[] up to run away” but, instead, “submit[ted] by staying
inside” the Jeep. Id.

     Likening this case to Johnson, where we found that no
seizure occurred until the accused complied with an officer’s
order to raise his hands in the air, 212 F.3d at 1315, the
government contends that no submission occurred here until
Delaney stopped kissing Boler and raised his hands. But the
government overreads both Delaney’s kissing and our opinion
in Johnson. As to the former, the kissing does not negate
Delaney’s submission because “a defendant does not have to
remain frozen in order to submit”; rather, a stopped individual
submits by “remaining seated in his car when the police vehicle
approache[s]”—precisely what Delaney did here. United States
v. Stover, 808 F.3d 991, 998 (4th Cir. 2015). As for Johnson,
the accused in that case ignored the officer’s express order and,
instead, made “furtive gestures” that “were the very opposite
of complying with [the] order.” 212 F.3d at 1316. Here, by
contrast, Delaney neither ignored express orders nor “ma[de]
any furtive gesture[s].” Hearing Tr. 73 (July 10, 2018). Rather,
as in Brendlin, Delaney complied with the officers’ generalized
show of authority “by staying inside” the Jeep and “by not
getting up to run away.” 551 U.S. at 262.

     For these reasons, then, a seizure occurred when the
officers pulled into the parking lot, partially blocked Delaney’s
vehicle, and activated their take-down light.

                               B.

     With the timing of the seizure established, we turn next to
whether, at that point, the officers possessed “specific and
articulable facts” to “support a reasonable and articulable
                               14
suspicion that [Delaney] [wa]s engaged in criminal activity.”
Castle, 825 F.3d at 634 (internal quotation marks omitted).

     Recall that the district court concluded that “even if a
seizure did occur at the moment that the officers parked their
vehicle in the parking lot,” no Fourth Amendment violation
occurred because, at that time, the officers had “a reasonable,
articulable suspicion that criminal activity may be afoot.”
Hearing Tr. 8, 12 (July 12, 2018). The district court found that
four factors, viewed together, gave rise to reasonable suspicion,
namely: (1) the officers “encountered Mr. Delaney and Ms.
Boler within one city block of where the officers heard repeated
and close-by gunshots”; (2) they “encountered Mr. Delaney
and Ms. Boler approximately one minute after hearing the
sound of nearby gunshots”; (3) the officers “saw no one else in
the parking lot or while driving from the first parking lot where
they heard the shots”; and (4) “Mr. Delaney and Ms. Boler
exhibited very strange behavior when the officers approached
them in their marked police vehicle with a spotlight on and
parked next to them.” Id. at 12. Although Delaney suggests in
passing that the officers saw other people en route to the
parking lot, Appellant’s Br. 29, he raises no clear error
challenge on that ground. The question, then, is whether, in
view of the district court’s findings, the government has carried
its burden of establishing reasonable suspicion. Although a
close call, we conclude that it has not.

     To be sure, Delaney’s proximity to “close-by gunshots,”
Hearing Tr. 12 (July 12, 2018), goes some way toward
establishing reasonable suspicion. But the Supreme Court
made clear in Illinois v. Wardlow, 528 U.S. 119 (2000), that
“[a]n individual’s presence in an area of expected criminal
activity, standing alone, is not enough to support a reasonable,
particularized suspicion that the person is committing a crime.”
Id. at 124. And here, any inferences of suspicion that the
                               15
officers drew from encountering Delaney soon after hearing
nearby gunshots are undermined by the government’s failure
to identity “specific and articulable facts” supporting the
officers’ estimation of where the various shots came from.
Castle, 825 F.3d at 634 (internal quotation marks omitted).

     As noted, the district court found that while in the alley,
the officers heard “seven to eight gunshots coming from
multiple directions,” a “few” of which “sounded particularly
close by.” Hearing Tr. 9–10 (July 12, 2018). The officers then
tried “to follow and investigate the sounds.” Id. at 10. But the
district court made no findings to suggest that the officers knew
the approximate location from which the various shots
originated. There are no findings, for example, that the officers
heard the gunshots coming from the direction of the parking lot
or that someone directed the officers that way. Cf. United States
v. Bolden, 508 F.3d 204, 205 (5th Cir. 2007) (finding
reasonable suspicion existed in part because a pedestrian told
officers that shots emanated from “around the corner”). Indeed,
quite the opposite: the district court explained that the officers
“d[id]n’t know exactly where [the shots] [we]re.” Hearing Tr.
110 (July 10, 2018).

     Compare that to our decision in United States v. Brown,
334 F.3d 1161 (D.C. Cir. 2003), upon which the government
principally relies. There, we held that reasonable suspicion
existed to stop, and eventually search, “the car in which [the
accused] was sitting” in part because officers received “a report
that gunshots had been fired” from the very “parking lot in
which [the accused’s] car was parked.” Id. at 1165. Here, by
contrast, the district court’s findings indicate that the officers
pulled into the parking lot—and thus stopped Delaney—on
nothing more than an “unparticularized suspicion or ‘hunch’”
about the origins of the shots. Terry, 392 U.S. at 27. But “[e]ven
inspired hunches do not invest the police with the authority to
                               16
stop people at will.” United States v. Ienco, 182 F.3d 517, 524
(7th Cir. 1999) (internal quotation marks omitted).

      True, the district court found that the officers saw Delaney
before they saw anyone else. But absent findings substantiating
the officers’ estimation of where the shots came from, that fact
does little to change the reasonable suspicion calculus because
the corresponding inference—that Delaney might be the source
of those shots—no longer follows. Again, a comparison to
Brown illustrates. There, the officers discovered the accused
sitting “inside one of the only two occupied cars in the lot,” the
precise spot where gunshots had reportedly been fired, which
“enhanced the probability that criminal activity had been
committed, or was being committed, by someone inside one of
the . . . occupied cars.” 334 F.3d at 1165. Here, the officers
merely encountered Delaney in “close vicinity” to where they
estimated the shots originated from. Hearing Tr. 11 (July 12,
2018). Moreover, the officers were patrolling a populated
residential area shortly after midnight on New Year’s Eve, a
time when one would have expected other folks to be out and
about celebrating. Nothing differentiated Delaney from any
other individual that the officers might have encountered
nearby, except that the officers saw him first. Cf. Bolden, 508
F.3d at 206 (finding reasonable suspicion existed in part
because officers encountered the defendant fleeing from the
direction of where gunshots emanated). On the government’s
account, the officers would have had reasonable suspicion to
stop any and every individual they encountered in “close
vicinity” to the shots. Hearing Tr. 11 (July 12, 2018). That,
however, “describe[s] a very large category of presumably
innocent” people and, accordingly, cannot “justify a seizure.”
Reid v. Georgia, 448 U.S. 438, 441 (1980).

    That leaves the kissing, which the district court
characterized as “strange” and “suspicious.” Hearing Tr. 11, 16
                               17
(July 12, 2018). “[N]ervous, evasive behavior is,” of course, “a
pertinent factor in determining reasonable suspicion.”
Wardlow, 528 U.S. at 124. But not all reactions to seeing the
police are suggestive of criminal behavior. See United States v.
Jones, 584 F.3d 1083, 1087 (D.C. Cir. 2009) (“Merely walking
away, even quickly as appellant did, upon the arrival of the
uniformed police officer would not provide articulable
suspicion of criminal wrongdoing.”). And necking, especially
shortly after midnight on New Year’s Eve, hardly suggests that
“criminal activity was afoot.” Terry, 392 U.S. at 30. In
addition, the district court expressly found that Delaney made
no furtive gestures in the presence of the officers. Cf. Brown,
334 F.3d at 1168 (finding reasonable suspicion existed in part
because officers observed accused’s furtive movements in
parked vehicle). And neither the district court nor the officers
found Delaney’s conduct, including the kissing, “evasive.”
Wardlow, 528 U.S. at 124. Accordingly, Delaney’s perfectly
innocent, if odd, reaction to the police provides scant support
for the officers’ reasonable suspicion determination.

     We are sensitive, however, to the Supreme Court’s
warning against “excessively technical dissection of the factors
supporting” reasonable suspicion. District of Columbia v.
Wesby, 138 S. Ct. 577, 588 (2018) (internal quotation marks
omitted). Accordingly, stepping back and “consider[ing] the
whole picture,” id. (internal quotation marks omitted), to
ensure we do not miss the proverbial forest for the trees, we see
the following: soon after hearing nearby gunfire, the officers
encountered the Jeep’s occupants in close vicinity to where the
officers estimated the shots emanated from. The officers saw
no one else before coming across the Jeep and witnessed the
Jeep’s occupants engage in odd but non-evasive conduct.

     Although such evidence surely indicates that “criminal
activity was afoot” broadly, Terry, 392 U.S. at 30, it raises no
                              18
“suspicion that the particular individual being stopped”—that
is, Delaney—“[wa]s engaged in wrongdoing,” United States v.
Cortez, 449 U.S. 411, 418 (1981). “‘Th[e] demand for
specificity in the information upon which police action is
predicated,” the Supreme Court explained, “is the central
teaching of this Court’s Fourth Amendment jurisprudence,’”
id. (quoting Terry, 392 U.S. at 21 n.18), and specificity is
precisely what is missing here. The government has therefore
failed to carry its burden of establishing “a reasonable and
articulable suspicion that [Delaney wa]s engaged in criminal
activity.” Castle, 825 F.3d at 634 (internal quotation marks
omitted).

                             III.

    For the foregoing reasons, the officers violated the Fourth
Amendment when they seized Delaney because they lacked
reasonable suspicion to justify the stop. The government offers
no argument as to why, were we to find that a Fourth
Amendment violation occurred, an exception to the
exclusionary rule would apply. We therefore vacate the district
court’s judgment and remand for further proceedings
consistent with this opinion.

                                                   So ordered.